Citation Nr: 0730385	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-04 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  He served in the Republic of Vietnam from January 1969 
to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the RO, 
which denied service connection for peripheral neuropathy.

In January 2004, the Board remanded this matter to the RO for 
further action.

In June 2006, the appellant testified at the RO during a 
videoconference hearing before the undersigned sitting in 
Washington, DC; a transcript of that hearing is of record.

In August 2006, the Board remanded this matter to the RO for 
additional notice and development.  The RO has completed the 
requested actions, and has returned the matter to the Board 
for further appellate consideration.

The Board notes that January and March 2005 VA medical 
records reflect that the veteran is being treated for 
depression secondary to his now service-connected peripheral 
neuropathy of the bilateral lower extremities.  As this 
matter has not yet been addressed by the RO, it is referred 
for appropriate action.


FINDING OF FACT

Competent medical evidence is in equipoise as to whether the 
veteran's currently diagnosed peripheral neuropathy of the 
bilateral lower extremities is causally related to presumed 
herbicide exposure in service.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
peripheral neuropathy of the bilateral lower extremities was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).
 
In view of the Board's favorable disposition of the claim for 
service connection for peripheral neuropathy of the bilateral 
lower extremities due to herbicide exposure, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

II.  Analysis

The veteran contends that his currently diagnosed peripheral 
neuropathy of the bilateral lower extremities is 
etiologically related to his twelve months in-country active 
military service in Vietnam between 1969 and 1970.  Multiple 
VA and private treatment records reflect current diagnoses of 
peripheral neuropathy of the right and the left lower 
extremities.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a).

On the issue of in-service exposure to herbicides, the Board 
notes, that for purposes of establishing service connection 
for a disability resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f).  Based on the veteran's service in Vietnam, the 
Board finds the fact of herbicide exposure in-service is 
presumed.

VA has determined that a positive association exists between 
exposure to herbicides and the subsequent development of 
several specific conditions, including acute and subacute 
peripheral neuropathy.  Acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of exposure.  Note 2 to 38 C.F.R. § 
3.309 (e).  The evidence in this case shows that the 
veteran's peripheral neuropathy of the bilateral lower 
extremities did not appear within weeks or months of exposure 
to an herbicide agent and did not resolve within two years of 
exposure; service connection on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 501(a) and 1116; 38 C.F.R. § 
3.309.

A veteran may establish service connection with proof of 
actual direct causation, even if there is no entitlement to 
the presumption of service incurrence.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another. Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Multiple medical opinions in VA and private medical treatment 
records address the likely etiology of the veteran's 
peripheral neuropathy of the bilateral lower extremities.  In 
a January 2001 private medical record, G.G. Young, DPM wrote 
that the veteran was evaluated for painful neuropathy of both 
feet.  The doctor discussed with the veteran that he had 
nonspecific peripheral neuropathy, indicating that they did 
not know the cause.  Dr. Young reported that the veteran had 
a negative history of back problems, thyroid or diabetes.  
The doctor also indicated that a routine physical and 
questioning about the veteran's work history were 
unrevealing.  Such that all the normal risks associated with 
developing peripheral neuropathy appeared to have been ruled 
out.  Dr. Young then noted that the veteran had been in 
Vietnam and had been around Agent Orange; the doctor 
discussed the possibility of nerve injury and damage from the 
chemical exposure.  The doctor noted that he told the veteran 
that it was speculative, but opined that it could very well 
be the source of his problem- even at this point.  In a March 
2002 record, Dr. Young reiterates his prior opinion that the 
veteran's peripheral neuropathy is possibly consistent with 
Agent Orange exposure. 

Private medical records from S.S. Torres, M.D., dated from 
December 2001 to January 2002 reflects an initial impression 
of probable neuropathic pain secondary to neuropathy and 
noted that the veteran has a history of exposure to Agent 
Orange in Vietnam.  Dr. Torres also noted that prior diabetes 
testing was negative. The veteran was told to decrease his 
weekly consumption of 12 beers.   After undergoing nerve 
conduction studies, Dr. Torres reported her impression of 
polyneuropathy, unclear etiology with a plan to check for 
treatable causes of neuropathy. 

VA neurology records dated from June 2002 to October 2002 
reflect that the veteran denied rash, joint pain, weakness, 
numbness, autonomic systems, HIV risk factors, alcohol abuse 
(he has a drink about 3 times a week), Lyme exposure, somatic 
complaints, weight loss, positive family history or other 
neurological symptoms.  The records revealed that previous 
work ups showed normal thyroid function tests, normal B12 and 
normal blood glucose levels.  The veteran was nondiabetic.  
Apparently, all usual risks for development of peripheral 
neuropathy were ruled out by VA neurologists. The records 
noted that the veteran had a past medical history of 
progressive peripheral neuropathy.  The diagnoses included 
idiopathic peripheral neuropathy, not otherwise specified.

In a January 2003 VA EMG report, the VA physician concluded 
that the results revealed an abnormal study and confirmed 
evidence of a distal symmetric sensory neuropathy.  By 
history and neurological examination, this involved small and 
large diameter fibers.  He opined that the most common cause 
of such a neuropathy is diabetes, glucose intolerance, and 
alcohol abuse.  It was suggested that the veteran undergo 
glucose tolerance testing, an x-ray, stool guaic, and 
Sjogren's Panel.  Subsequent VA records revealed testing 
results that were unremarkable.

In a January 2005 letter from L. Orlando, M.D., a VA 
physician, she stated that she had been treating the veteran 
for one and a half years and during this time his severe 
peripheral neuropathy had progressed and had been 
unresponsive to maximum medication doses used to treat nerve 
pain.  She stated "I have done an extensive evaluation and 
been unable to identify the etiology of your disease."  Dr. 
Orlando noted that she referred the veteran to a nerve 
specialist who was also unsuccessful in finding the cause of 
his disease.  Dr. Orlando opined that "in many cases when 
all of the testable causes of neuropathy are not found to be 
the cause, then things such as agent orange exposure are left 
as possible causes."  She furthered that, " I cannot state 
for a fact that this is the source, but it is certainly quite 
possible given that no other reason has been found."  In 
other words, it appears that a diagnosis by exclusion, in the 
veteran's case, reasonably results in relating the veteran's 
peripheral neuropathy to his presumed exposure to Agent 
Orange during service. 

A March 2005 VA neurology record reflects that the veteran 
continued to complain of pain in his hands and from the 
ankles down into his feet, despite current therapy with 
maximum medication doses.  He had peripheral sensory 
neuropathy with normal B12, folate, hepatitis panel, HIV, and 
heavy metal screen.  The veteran stated that three prior 
glucose tolerance tests (GTT) were normal each time.  The 
assessment was generalized neuropathy with progressively more 
severe pain.  The physician furthered that if the veteran's 
current work-up was negative, then his opinion was that they 
do not have a good alternative etiology to the veteran's 
neuropathy except possibly Agent Orange; however, the 
physician noted that there were no studies to prove or 
disprove this etiological basis.  

The only opinion that appears to weigh against the veteran's 
claim, is from a May 2005 VA neurology examination report.  
The May 2005 VA examiner noted that there have been a series 
of tests performed on the veteran in an attempt to determine 
the etiology of his neuropathy; however, they were all 
unremarkable.  The VA examiner concluded that painful distal 
symmetric peripheral neuropathy is incredibly common, with 
the best available estimates of around 7 percent in this 
country.  He furthered that in up to 50 percent of patients 
with this type of neuropathy, no cause for the neuropathy is 
found despite extensive workup.  The VA examiner summarized 
that the veteran does have a painful, distal symmetric 
sensory peripheral neuropathy that is a common problem, even 
in patients not exposed to Agent Orange.  He opined that 
there is not sufficient evidence to conclude that this is in 
any way related to the veteran's Agent Orange exposure and 
more likely than not, this is "idiopathic." 

In the veteran's February 2003 substantive appeal and during 
his hearing before the undersigned, he contended that he is 
entitled to reasonable doubt pursuant to 38 C.F.R. § 3.102.  
Based on the specific facts of this case, the Board agrees.
The Board points out that the veteran has submitted numerous 
articles from the internet in support of the favorable 
opinions from his private physicians and VA physicians.  
Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss[] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Wallin v. West, 11 
Vet. App, 509, 514 (1998).  Here, the cited treatise 
proffered by the veteran is in conjunction with several 
favorable opinions from both private and VA medical 
professionals.  Moreover, they discuss peripheral neuropathy 
with a degree of certainty such that, under the facts of this 
case, there is a plausible causality based upon objective 
facts.  Id.

As noted previously, the veteran does not have subacute 
peripheral neuropathy and thus, despite the conceded exposure 
to herbicides, service connection cannot be granted on a 
presumptive basis.  However, the Board finds that the weight 
of the probative medical evidence supports a plausible 
connection between the veteran's peripheral neuropathy of the 
bilateral lower extremities and his exposure to herbicides.  
In this regard, the Board points out that the private and VA 
medical opinions are buttressed by medical treatise 
information showing the same thing.  Furthermore, the medical 
evidence reflects that all other etiological possibilities 
for the veteran's development of peripheral neuropathy have 
been excluded, leaving exposure to herbicides during service 
as the only known cause in the veteran's case.  In regards to 
the delay in onset, a VA physician specifically indicated 
that even at this late date, in the veteran's case, the 
etiology to herbicide exposure in service was possible.  The 
medical treatise information also supports such finding.  
Moreover, the Board finds that the May 2005 VA examiner's 
opinion did not rule out a medical possibility of a link 
between the veteran's peripheral neuropathy of the bilateral 
extremities and exposure to herbicides in service.  

The Board is aware that the medical opinions in this case are 
less than absolute in their conclusions.  However, given the 
nature of cases such as this one, in which most causes of the 
claimed disability are idiopathic and the passage of a 
significant amount of time between separation from service 
and the filing of a claim with VA, and the fact that medicine 
is still a somewhat inexact science, the Board must resign 
itself to dealing with medical opinion evidence couched in 
terms such as "highly possible," "at least as likely as not," 
and "biologically plausible," rather than absolutes.   See 
Lathan v. Brown, 7 Vet. App. 359, 366 (1995) (medicine is 
more art than exact science).  Although none of the medical 
opinions of record are couched in terms of absolute 
certainty, none have to be.  In Alemany v. Brown, 9 Vet. App. 
518 (1996), the United States Court of Appeals for Veterans 
Claims (Court) noted that in light of the benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In other words, 
the preponderance of the evidence must be against the claim 
for the benefit to be denied.  Gilbert, 1 Vet. App. at 54. 

The Board has carefully considered the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim as to the crucial matter of whether 
the veteran's peripheral neuropathy of the bilateral lower 
extremities is related to exposure to herbicides in service.  
In this case, the Board finds the evidence is at least in 
equipoise as to whether service connection could be granted 
on a direct basis, given the several private and VA medical 
opinions as well as the supporting medical treatises relating 
the claimed disability to herbicide exposure.  When the 
evidence for and against the claim is in relative equipoise, 
by law, the Board must resolve all reasonable doubt in favor 
of the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2007).  As such, service connection for 
peripheral neuropathy of the bilateral lower extremities is 
warranted.




ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


